
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.26


Revolving Loan Agreement

        This REVOLVING LOAN AGREEMENT, dated as of February 6, 2001,
(the"Effective Date") is between Union Carbide Corporation, a New York
corporation, (the"Borrower"), and The Dow Chemical Company, a Delaware
corporation, (the "Lender").

1.    DEFINITIONS

1.1   "Advance(s)" has the meaning stated in Section 2. 1. 1.2   "Agreement"
means this Revolving Loan Agreement. 1.3   "Borrower" has the meaning stated in
the preamble. 1.4   "Business Day" means a day of the year on which banks are
open for business in Midland, Michigan, and not required or authorized to close
in New York City, New York. 1.5   "Commitment" has the meaning stated in
Section 2. 1. 1.6   "Control" has the meaning stated in Section 7.9. 1.7  
"Effective Date" has the meaning stated in the preamble. 1.8   "Event(s) of
Default" has the meaning stated in Section 6. 1. 1.9   "Interest Period" means
the period commencing on the first Business Day of each calendar month and
ending on the day immediately preceding the first Business Day of the succeeding
calendar month. 1.10   "Interest Rate" has the meaning stated in section 2.3.
1.11   "Lender" has the meaning stated in the preamble. 1.12   "LIBOR" means the
rate for deposits in U.S. Dollars for a period of one month which appears on the
Telerate Page 3750 as of 11:00 a.m., London time, on the date that is two
Business Days prior to the first day of the applicable Interest Period. 1.13  
"Loan" has the meaning stated in Section 2. 1. 1.14   "Maturity Date" means
April 30, 2002.      

2.    AMOUNTS AND TERMS OF THE ADVANCES

2.1Advances.

        The Lender agrees, on the terms and conditions stated in this Agreement,
to make advances to the Borrower (the "Advance(s)") in an aggregate outstanding
amount not to exceed $1,500,000,000 (One Billion Five Hundred Million U.S.
Dollars) (the "Commitment") during the period from the Effective Date of this
Agreement to the Maturity Date. The amount of Advances outstanding from time to
time under this Agreement is refer-red to as the "Loan." The amount of Advances
repaid pursuant to Section 2.4(d) below prior to the Maturity Date, may be
reborrowed subject to the limitations contained in this Agreement.

2.2Making the Advances.

        Each Advance shall be made on at least two Business Days' notice from
the Borrower to the Lender specifying the amount, the date of making (which
shall be a Business Day), the term of the Advance, and the account into which
such Advance is to be paid. The Lender will make each Advance available to the
Borrower at such place of payment as the Borrower shall request in its notice no
later than 11:00 A.M. Borrower's local time on the date the Advance is made.

2.3Interest. (a)The Loan bears interest from day to day at an interest rate per
annum equal to the lesser of. (i)LIBOR; or

(ii)the maximum rate allowable by law (the "Interest Rate"). Interest accrues on
the unpaid principal amount of each Advance from the date each Advance is made
and is payable in accordance with Section 2.4. (b)The Interest Rate for each
Interest Period is calculated by Lender prior to each Interest Period. Such
calculation is conclusive and binding absent manifest error.

(c)Interest is calculated on the basis of a 360-day year for actual days
occurring during the Interest Period.



2.4Repayment and Prepayment. (a)The unpaid principal amount of the Loan is due
and payable on the Maturity Date.

43

--------------------------------------------------------------------------------

(b)Interest on the unpaid principal amount of the Loan will be capitalized and
added to the unpaid principal amount of the Loan on the first Business Day of
each calendar month. Notwithstanding the foregoing, all accrued and unpaid
interest is due and payable on the Maturity Date.

(c)All amounts otherwise owing by Borrower to Lender under this Agreement are
due and payable on demand or, if not sooner demanded, on the Maturity Date.

(d)Borrower may prepay in whole or in part, without premium or penalty, all
amounts advanced under the Loan, at any time or from time to time, along with
accrued but unpaid interest on the principal amount being repaid.

2.5Interest on Overdue Principal. (a)All past due principal, and to the extent
permitted by law, interest on all past due principal, bears interest from the
date such unpaid amount is due until the date such unpaid amount is paid in
full, payable on demand, at an interest rate per annum equal to the lesser of
(i)a rate of one percent per annum above the Interest Rate; or

(ii)the maximum rate allowed by law. (b)Without prejudice to the rights of the
Lender pursuant to Section 2.5(a), the Borrower indemnifies the Lender against
any actual loss or expense which it may sustain or incur as a result of the
failure by the Borrower to pay when due any principal or interest pursuant to
Section 2.4 and 2.5. A certificate signed by an officer of the Lender setting
forth the basis for the determination of the amounts necessary to indemnify the
Lender in respect of any loss or expense, submitted to the Borrower by the
Lender, is conclusive and binding for all purposes absent manifest error.
2.6Commitment Fee.

No commitment fee is payable under this Agreement.

2.7Payments. (a)The Borrower agrees to make each payment with respect to this
Agreement in the same currency in which the Advance was made. Each payment will
be made to the Lender's account at a bank to be designated by the Lender.

(b)Whenever any payment to be made under this Agreement is stated to be due on a
day other than a Business Day, such payment shall be made on the immediately
preceding Business Day.
2.8Cancellation or Reduction of Unused Commitment.

        Either party may by prior written notice at any time and from time to
time, wholly cancel or permanently reduce the Lender's unused Commitment under
this Agreement.

2.9Evidence of Debt.

        The Lender maintains in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower resulting from each Advance
made from time to time and the amounts of principal and interest payable and
paid from time to time under this Agreement. In any legal action or proceeding
in respect of this Agreement, the entries made in such account or accounts are,
in the absence of manifest error, conclusive evidence of the existence and
amounts of the obligations of the Borrower.

3.    CONDITIONS OF LENDING

3.1Conditions Precedent to Advances.

        The obligation of the Lender to make any Advance under this Agreement is
subject to the conditions precedent that on the date this Agreement is executed
and the date of such Advance:

(a)the following statements are true (and the acceptance by the Borrower of the
proceeds of any Advance or the benefits of any Advance constitutes a
representation and warranty by the Borrower that on the date of such Advance
such statements are true):

(i)The representations and warranties contained in Section 4.1 are correct; and

(ii)No event has occurred and is continuing, or would result from such Advance,
which constitutes an Event of Default or would constitute an Event of Default
but for the requirements that notice be given or time elapse or both; and
(b)the Lender shall have received such other approvals, opinions, or documents
as the Lender may reasonably request.

44

--------------------------------------------------------------------------------



4.    REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties of the Borrower.

        The Borrower represents and warrants as follows:

(a)The Borrower is a company duly organized, validly existing and in good
standing under the laws of the state or country indicated in the preamble;

(b)The execution, delivery and performance by the Borrower of this Agreement are
within the Borrower's corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene:

(i)the Borrower's Articles of Incorporation or Bylaws; or

(ii)any law or any judgment or contractual restriction binding on or affecting
the Borrower;
(c)No authorization or approval (including exchange control approval) or other
action by, and no notice to or filing with, any governmental authority or
regulatory body which has not already been obtained or made is required for the
due execution, delivery and performance by the Borrower of this Agreement; and

(d)This Agreement is the legal, valid and binding obligation of the Borrower
enforceable against Borrower in accordance with its terms.

5.    COVENANTS OF THE BORROWER

5.1Affirmative Covenants; Reporting Requirements.


        So long as any Advance remains unpaid or the Lender has any Commitment,
the Borrower will, unless the Lender otherwise consents in writing, furnish to
the Lender:

(a)As soon as practicable and in any event within five Business Days after the
occurrence of each Event of Default, or each event which with notice or lapse of
time or both would become an Event of Default, which is continuing on the date
of such statement, a statement of an authorized representative of the Borrower
setting forth details of such Event of Default or event and the action which the
Borrower proposes to take with respect to such Event of Default or event; and

(b)Such other information respecting the business, properties or the condition
or operations, financial or otherwise, of the Borrower as the Lender may from
time to time reasonably request.

6.    EVENTS OF DEFAULT

6.1Events of Default.

        If any of the following events ("Event(s) of Default") occur and
continue:

(a)The Borrower fails to pay any installment of principal or interest on any
Advance when due; or

(b)Any representation or warranty made by the Borrower (or any of its authorized
representatives) under or in connection with this Agreement proves to have been
incorrect in any material respect when made; or

(c)The Borrower fails to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 15 days after written notice
has been given to the Borrower by the Lender; or

(d)The Borrower

(i)fails to pay any indebtedness (other than indebtedness resulting from the
Advances) of the Borrower, or any interest or premium on any indebtedness, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues after the applicable grace period, if any,
specified in the agreement or instrument relating to such indebtedness; or

(ii)fails to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any such
indebtedness, when required to be performed or observed, and such failure
continues after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness;
or

45

--------------------------------------------------------------------------------

any such indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity of any such indebtedness; or

(e)The Borrower is adjudicated a bankrupt or admits in writing its inability to
pay its debts as they mature, or make an assignment for the benefit of
creditors; or the Borrower applies for or consents to the appointment of any
receiver, trustee, or similar officer for it or for all or any substantial part
of its property, or such receiver, trustee or similar officer is appointed
without the application or consent of the Borrower and such appointment
continues undischarged for a period of 60 days; or the Borrower institutes (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction, or any
such proceeding is instituted (by petition, application or otherwise) against
the Borrower and remains undismissed for a period of 60 days; or any judgment,
writ, warrant of attachment or execution or similar process is issued or levied
against a substantial part of the property of the Borrower and such judgment,
writ, or similar process is not released, vacated or fully bonded within 60 days
after the final date for appeal or response to such judgment or other process,
or in any event later than five days prior to the date of any proposed sale
under such judgment, writ or similar process;

then, and in any such event, the Lender may by notice to the Borrower,
(i) declare the Lender's obligation to make Advances terminated, whereupon the
same shall terminate, and (ii) declare the Loan and all interest immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by the Borrower.

7.    MISCELLANEOUS

7.1Amendments.

        No amendment or modification of any provision of this Agreement or any
instrument delivered under this Agreement is effective unless the same is in
writing and signed by an authorized representative of the Lender.

7.2Notices.

        All written notices and other communications delivered by hand or sent
by first class mail are effective when received, and when sent by Telex, e-mail
or facsimile are effective when sent:

To the Borrower at:

Union Carbide Corporation
2030 Dow Center
Midland, MI 48674
Attention: Treasurer

and if to the Lender at:

The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attention: Treasurer

or, as to each party, at such other address as designated by such party in a
written notice to the other party.

7.3No Waiver; Remedies.

        No failure or delay on the part of the Lender to exercise any right
under this Agreement operates as a waiver of this Agreement. Nor does any single
or partial exercise of any right under this Agreement preclude any other or
further exercise of any right under this Agreement or the exercise of any other
right. The remedies provided in this Agreement are cumulative and not exclusive
of any remedies provided by law.

7.4Changes in Applicable Tax Laws.

        If any time during the term of the Loan under this Agreement, any
applicable tax law is changed in such a manner that it increases the Lender's
cost of maintaining the Loan, the Borrower agrees to reimburse the Lender for
all such additional costs; provide however, that if the Borrower is prevented or
unable for any reason to reimburse the Lender for such additional costs of
maintaining the Loan, then the unpaid principal amount of the Loan, together
with interest on the Loan, shall be repaid.

46

--------------------------------------------------------------------------------


7.5Costs and Expenses.

        The Borrower agrees to pay on demand all losses and all costs and
expenses, if any, in connection with the enforcement of this Agreement and any
instruments or other documents delivered under this Agreement, including,
without limitation, losses, costs and expenses sustained as a result of a
default by the Borrower in the performance of its obligations contained in this
Agreement or any instrument or document delivered under this Agreement.

7.6Binding Effect; Assignment.

        This Agreement is binding upon and inures to the benefit of the Borrower
and the Lender. Neither the Borrower nor the Lender have the right to assign any
of their respective rights under this Agreement or any interest in this
Agreement without the prior written consent of the other party to this
Agreement.

7.7Governing Law.

        This Agreement is governed by and construed in accordance with the laws
of the State of Michigan, U.S.A., without regard to its provisions concerning
conflicts of law.

7.8Severability.

        In the event that a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement that violate such statute or public policy
are stricken. All portions of this Agreement that do not violate any statute or
public policy continue in full force and effect. Any court order striking any
portion of this Agreement modifies the stricken terms as narrowly as possible to
give as much effect as possible to the intentions of the parties pursuant to
this Agreement.

7.9Change of Control Provision.

        After any change of Control (as defined below) of the Borrower, or any
proposal, either public or private, that the Lender believes, in good faith, to
be a bona fide proposal to effect any change of Control (as defined below) of
the Borrower, the Lender may, at its option, upon notice to the Borrower declare
the obligation of the Lender to make advances or loans under this Agreement to
be terminated and declare all principal, interest, and other amounts payable
under this Agreement to be immediately due and payable, whereupon the same shall
become immediately due and payable. For purposes of this Agreement, "Control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of any individual, corporation,
partnership, unincorporated association or other entity, whether through the
ownership of voting stock, by contract or otherwise. A person or entity who is
the owner of 20% or more of an entity's outstanding voting stock shall be deemed
to have Control of such corporation.

BORROWER:   LENDER:
UNION CARBIDE CORPORATION
 
THE DOW CHEMICAL COMPANY
By:
  

--------------------------------------------------------------------------------


 
By:
  

--------------------------------------------------------------------------------

Name:     Name:   Title:     Title:  

47

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.26

